Title: From James Madison to James Bowdoin, 14 March 1805
From: Madison, James
To: Bowdoin, James


Sir.
Dept. of StateWashington Mar. 14. 1805.
Your letter of the 28th. of Feby. has been duly received. The continuance of your infirm health is sincerely regretted on personal as well as on public considerations; the latter of which give some importance to a visit from you here previous to your departure for Spain. The President nevertheless readily acquiesces in dispensing with such a visit in case the obstacles to it should not be removed; persuaded that if they should be removed, we shall have the pleasure of seeing you about the time intimated in my last. As soon as the point shall be finally decided that it will not be in your power to under the journey, you will oblige me by an intimation of it, and by adding to it the time of your expected departure for Spain. There will be an advantage in postponing as long as will consist therewith the instructions to be forwarded to you, in order to accomodate them to the latest state of things transmitted from Madrid. As yet we have not heard of the arrival of Mr. Monroe, nor any thing from him since he left Rotterdam about the middle of October. With my best wishes, I remain Sir with great respect and consideration your most Obedt. Servt.
James Madison
